Citation Nr: 1012492	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-38 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served in the Army National Guard from August 
1976 to August 1982.  In 1977, the appellant served on 
active duty for training for 3 months, 21 days, from January 
to April, in addition to weekend drilling the remainder of 
the year.  The appellant served on active duty for training 
for 2 weeks each year from 1977 to 1982 in addition to 
weekend drilling.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

The competent evidence of record does not show a current 
diagnosis of a right shoulder disorder or residuals of an 
inservice right shoulder injury.


CONCLUSION OF LAW

Residuals of a right shoulder injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist appellants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the appellant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the initial adjudication of the instant case, the 
RO's letter dated in January 2008 advised the appellant of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment and personnel records and his identified 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The appellant was not provided a VA examination.  A 
VA examination is necessary prior to final adjudication of a 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the appellant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim..  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).   Herein, the 
evidence of record did not include competent evidence of a 
current right shoulder disorder or an indication that 
recurrent symptoms of a right shoulder disorder were 
associated with the appellant's service.  Finally, there is 
no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 
at 486; see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. 
Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher 
v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) 
("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(2009); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2009).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 
C.F.R. § 3.6(c)(3) (2009).  Presumptive periods do not apply 
to the appellant's ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

Historically, the appellant served in the Army National 
Guard from August 1976 to August 1982.  In 1977, the 
appellant served on ACDUTRA for 3 months, 21 days, from 
January to April, in addition to weekend drilling the 
remainder of the year.  The appellant served on ACDUTRA for 
2 weeks each year from 1977 to 1982 in addition to weekend 
drilling.  In January 2008, the appellant submitted a claim 
of entitlement to service connection for residuals of a 
right shoulder injury, which was denied in June 2008.  The 
appellant perfected an appeal in December 2008, and the 
claim has been certified to the Board for appellate review.

A review of the appellant's sparse service treatment records 
did not demonstrate complaints of or treatment for a right 
shoulder injury.  The appellant asserted that he injured his 
right shoulder in 1979 at the end of his 2-week period of 
ACDUTRA.  Specifically, the appellant asserted that he was 
assaulted by a 1st Sergeant, fell backward, and struck his 
right shoulder on the wheel of a car.  He went to a local 
hospital for treatment because the on-site medical facility 
has closed.

In July 1979, treatment reports from Daviess County Hospital 
demonstrated that the appellant underwent radiological 
examination of his left shoulder.  The diagnosis was left 
acromioclavicular joint separation.  For purposes of 
comparison, x-rays of the appellant's right shoulder were 
also obtained; these x-rays demonstrated no fracture, and no 
diagnosis of a right shoulder injury was rendered.

In February 1981, service treatment records demonstrated 
that the appellant underwent a periodic examination.  The 
appellant's musculoskeletal system was deemed normal 
pursuant to a clinical evaluation.  Further, there were no 
complaints of or treatment for residuals of a right shoulder 
injury.

The appellant submitted an affidavit, dated in March 2008, 
from a fellow serviceman who attested that the appellant 
received treatment for a dislocated right shoulder as a 
result of the inservice altercation in 1979.

During the November 2009 Board hearing, the appellant 
testified as to the circumstances giving rise to his 
inservice right shoulder injury and the residuals thereof.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for residuals of a right shoulder injury has not 
been presented and the appeal must be denied.

To the extent that the appellant asserts that he has current 
residuals of an inservice right shoulder injury, the Board 
finds that as a layman, his statements are not competent 
evidence on the diagnosis of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of 
record does not demonstrate that the appellant possesses the 
ability, knowledge, or experience to provide competent 
diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Espiritu, 2 Vet. App. at 494.  
Consequently, lay assertions of a diagnosis cannot 
constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).   Moreover, although the appellant contends that he 
currently has residuals of an inservice right shoulder 
injury, the evidence of record does not include a 
contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 
1377.

In the absence of competent evidence of current residuals of 
a right shoulder injury, the preponderance of the evidence 
is against his service connection claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right shoulder injury 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


